ACCEPTED
                                                                                           03-15-00528-CV
                                                                                                   6701998
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/28/2015 1:41:35 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                             No. 03-15-00528-CV
                                                                     FILED IN
                    In the Third Court of Appeals 3rd AUSTIN,
                                                      COURT OF APPEALS
                                                               TEXAS
                            Austin, Texas         8/28/2015 1:41:35 PM
                                                                 JEFFREY D. KYLE
                                                                      Clerk

            TEXAS EDUCATION AGENCY AND MICHAEL WILLIAMS,
          COMMISSIONER OF EDUCATION, IN HIS OFFICIAL CAPACITY,

                                    Appellants

                                        v.

           ACADEMY OF CAREERS AND TECHNOLOGIES, INC. D/B/A
        ACADEMY OF CAREERS AND TECHNOLOGIES CHARTER SCHOOL,

                                     Appellee


           ACCELERATED APPEAL FROM CAUSE NO. D-1-GN-15-002879
           200TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS


   NOTICE OF APPEARANCE AS LEAD COUNSEL FOR APPELLEE


TO THE HONORABLE THIRD COURT OF APPEALS:

      The undersigned appears and is hereby designated as lead appellate counsel

for Appellee Academy of Careers and Technologies, Inc. d/b/a Academy of

Careers and Technologies Charter School.

      Please note this change in the Court’s records. Appellee requests that all

further notices, documents, and communications be directed to its lead counsel.
                                       Respectfully submitted,

                                       SMITH LAW GROUP LLLP
                                       1250 Capital of Texas Highway South
                                       Three Cielo Center, Suite 601
                                       Austin, Texas 78746
                                       (512) 439-3230
                                       (512) 439-3232 (fax)

                                       By:    /s/D. Todd Smith
                                              D. Todd Smith
                                              State Bar No. 00797451
                                              todd@appealsplus.com

                                       Lead Appellate Counsel for Appellee

                          CERTIFICATE OF SERVICE

      On August 28, 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service, e-mail, facsimile, or mail to:

      Erika M. Laremont
      erika.laremont@texasattorneygeneral.gov
      Assistant Attorney General
      General Litigation Division
      P.O. Box 12548
      Austin, Texas 78711-2548

      Counsel for Appellant

                                              /s/ D. Todd Smith
                                              D. Todd Smith




                                          2